It is the duty of the conductor to hold the train for a reasonably sufficient time for passengers to get on and off with safety, and thereupon his duty ceases, unless he knows or ought to know, from all the facts and circumstances then existing, that the movement of the train even after the lapse of a reasonably sufficient time would probably result in some injury to a passenger then in the act of getting on or off of said train. Sweet v. Birmingham Ry.  Electric Co., 136 Ala. 166,33 So. 886; B.  A. R. R. Co. v. Norris, 4 Ala. App. 368,59 So. 66. Charges 5, 7, 8, and 4 state the rule as to when the duty of the conductor ceases, but ignore the exception, as stated above.
In the present case, it being in evidence *Page 189 
that the train was in two sections, and that the plaintiff, with a ticket, presented herself at the platform of one of the coaches, and upon being directed by a man in blue clothes to go to another coach, she immediately started to do so, it was a question for the jury to say whether or not the defendant's agent knew or ought to have known that the movement of the train would probably result in some injury to a passenger then in the act of getting on the train. The charges ignored this, and therefore were properly refused.
The excerpts from the oral charge, made the basis for assignments of error 5 and 6, when taken and considered with the whole charge of the court, present correct statements of the law, as applied to the facts in this case. L.  N. R. R. Co. v. Glascow, 179 Ala. 251, 60 So. 103; B.  A. R. R. Co. v. Norris, 4 Ala. App. 368, 59 So. 66.
There is no error in the record, and the judgment of the lower court is affirmed.
Affirmed.